DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statement (IDS) filed on 04/30/2020 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 12-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Rahman (US 8933345) hereinafter Rahman.



Regarding claim 2, Rahman further discloses that the substrate (236) is a silicon substrate (col. 5:3-5).

Regarding claim 3, Rahman further discloses that a plurality of dies (104, 106, 108, 110, figs. 1A, B and 2C) on the front side patterned metal layer (116) (col. 3:66 to col. 4: 3)9.

Regarding claim 4, Rahman further discloses that the conductive vias (204, 206, 214, 216) are through wafer vias (col. 1:39-43 and 65-67) and col. 3:49-68).

Regarding claim 5, Rahman further discloses that the conductive vias (204, 206, 214, 216) include copper (col 3:49-66).


col. 3:46-49).

Regarding claim 12: Rahman discloses a silicon interconnect fabric (a silicon interposer 202; figure 2c, col. 3:44-46, col.4:56-59) comprising: a silicon substrate (236) having a front side and a back side; a metal layer (211, 213) on the front side of the silicon substrate (236); a conductive pad (an under bump metal area on the backside of wafer 236; figs 1A, 2C, col. 3: 44-66, col. 6:62 to col. 7:18) on the back side of the silicon substrate; a conductive post connected to the conductive pad (a bump connected to the under bump metal area; figs. 1A, 2C, col. 3: 4-10, 44-66, col. 6:62 to col. 7:18); and
a plurality of conductive vias extending through the silicon substrate and connecting the metal layer and the conductive pad (a plurality of conductive through-silicon vias, TSVs, extending through wafer 236 and connecting the topside patterned metal layer and the backside patterned metal layer including the under bump metal area and bump; figs. 1A, 2C, col. 1:39-43, col. 3:4-7, 44-66, col. 4: 10-16, 57 to col. 5: 2, col. 6:62 to col. 7:18).

Regarding claim 13, Rahman further discloses that a die on the metal layer (IC chips mounted on topside patterned metal layer; figs 1A, 2C, col. 3:66 to col. 4:3).

Regarding claim 17, Rahman further discloses that a top end of each of the conductive vias (204, 206, 214, 216) is exposed from the silicon substrate (236) at the front side of the silicon substrate (a top end of each of the conductive TSVs is exposed from wafer  at topside of wafer, as shown; fig. 2C).

Regarding claim 18, Rahman further discloses that a bottom end of each of the conductive vias (204, 206, 214, 216) is exposed from the silicon substrate (236) at the back side of the silicon substrate, fig. 2C.

Regarding claim 19, Rahman further discloses that the conductive pad, the conductive post, and the conductive vias are a first conductive pad, a first conductive post, and first conductive vias, respectively (the conductive under bump metal area, bump, and TSVs are first under bump metal, bumps, and TSVs; figs 1A, 2C), and the silicon interconnect fabric (202) further includes: a second conductive pad (an under bump metal area on the backside of wafer 236; figs 1A, 2C, col. 3: 44-66, col. 6:62 to col. 7:18) on the back side of the silicon substrate (236); a second conductive post connected to the second conductive pad (a second bump connected to the second under bump metal area; figs. 1A, 2C, col. 1:39-43, col.3: 4-7, 44-6S, col. 4: 10-18, and 57 to col.5: 2, col. 8:62 to col. 7:18); and a plurality of second conductive vias extending through the silicon substrate (236) and connecting the metal layer and the second conductive pad (a plurality of second TSVs extending through wafer 236 and connecting the topside patterned metal layer and the backside patterned metal layer including the second under bump metal area; figs.1A, 2C, col.1:39-43. col. 3:4-7, 44-66, col. 4:10-16,and 57 to col. 5: 2, col. 6: 62 to col. 7: 18).

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
4.1.	 Claims 7, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, as applied to claims 1 and 12 respectively above, and further in view of Zheng et a!.  "Electrical and Fluidic Microbumps and interconnects for 3D-IC and Silicon Interposer", SOC Conference, 2012 IEEE, pages 159-164, hereinafter Zheng (Applicants provided).

Regarding claim 7: Rahman discloses the silicon interconnect fabric having all of the claimed features as discussed above with respect to claim 1, wherein the conductive posts include power stubs. RAHMAN is silent with respect to the conductive posts include ground stubs. 
Zheng discloses wherein the conductive posts include ground stubs (power/ground pads and associated bumps; page 159, column 2, paragraph 1, page 160, column 2, paragraphs 1-3). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rahman, as taught by Zheng, by including wherein the conductive posts include ground stubs, because it is well known in the art to provide power and ground connections for power management in IC designs.

Regarding claims 10 and 14: Rahman discloses the silicon interconnect fabric having all of the claimed features as discussed above with respect to claim 1 (or 12),
Respectively. Rahman is silent with respect to at least one of the conductive posts defines a liquid cooling channel extending at least partially across a width of the at least one of the conductive posts. 
Zheng discloses at least one of the conductive posts defines a liquid cooling channel extending at least partially across a width of the at least one of the conductive posts (a fluidic microbump, F-µbump, defines a rnicrofluidic cooling channel which has a width that extends partially across a width of the F-µburnp, as shown; page 159, column 2, paragraph 4 to page 160, column 1, paragraph 2, figures la, 4). 


Regarding claims 11 and 15: Rahman, as modified by the teaching of Zheng discloses the silicon interconnect fabric having all of the claimed features as discussed above with respect to claim 10 (or 14). It doesn’t explicitly teach that the at least one of the conductive posts includes a heat transfer liquid disposed in the liquid cooling channel. 
Zheng discloses the at least one of the conductive posts includes a hast transfer liquid disposed in the liquid cooling channel (the F-µbump includes coolant disposed in the microfluidic cooling channel; page 155. column 2, paragraph 4 to page 160, column 1, paragraph 2, figures la, 4). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of RAHMAN, as taught by Zheng, by including the at least one of the conductive posts includes a heat transfer liquid disposed in the liquid cooling channel, in order to gain the advantages of providing superior coding capability as compared with conventional methods, such as forced-air cooling, in order to efficiently remove heat from dies attached to the silicon interconnect fabric ensuring safe 3nd efficient operation (ZHENG, abstract, page 159. column 2, paragraph 4 to page 160, column 1, paragraph 2).

4.2.	 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, as applied to claim 1 above, and further in view of Osenbach et al.  (US 2015/0243617), hereinafter Osenbach.


 Osenbach discloses wherein the conductive posts include copper (copper pillars 108, figs. 1-2, paragraph [0024]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of RAHMAN, as taught by Osenbach, by including the conductive posts include copper, because copper Is widely need in electrical interconnections as it can provide high geometric control, density, electrical performance, arid is widely available (Osenbach paragraph [0005]).

4.3.	 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, as applied to claim 1 above, and further in view of Mays et al. (US 2002/0029901), hereinafter Mays.

Regarding claim 9: Rahman discloses the silicon interconnect fabric having all of the claimed features as discussed above with respect to claim 1. Rahman is silent with respect to the conductive posts have a lateral dimension in a range of 0.1 mm to 10 mm, and a height in a range of 0.5 mm to 10 mm.
MAY'S teaches the conductive posts have a lateral dimension in a range ef&1 mm to 10 ram (solder columns 3 have a diameter of about 12.5 mils, or 0.32 mm, paragraph [0008]), and a height in a range of 0.5 mm to 10 mm (solder columns 3 have a height of 31 mils, or 0.79 mm; paragraph [0008]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of RAHMAN, as taught by MAYS, by including the conductive posts have a lateral dimension in a range of 0.1 mm to 10 mm, end a height in a range of 0.5 mm to 10 mm, in order to gain the advantages of providing sufficient separation between the silicon Interconnect fabric and the conductive posts connecting components so as to allow for increased thermal resilience of the connection during thermal strass, thereby increasing 

4.4.	 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, as applied to claim 12 above, and further in view of Lin et al. (US 2016/0276237), hereinafter Lin.

Regarding claim 16: Rahman discloses the silicon interconnect fabric having all of the claimed features as discussed above with respect to claim 1. Rahman is silent with respect to the conductive vias are disposed over and within a perimeter of the conductive post.
Lin discloses the conductive vies are disposed over and within a perimeter of the conductive post (vias 174 are disposed over end within a perimeter of bump 178, as shown; figure 4, paragraphs [0065, 0071, 0073]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of RAHMAN, as taught by, as taught by Lin by including the conductive vias are disposed over and within a perimeter of the conductive post, in order to gain the advantages of improving reliability of the connection between the vias and the post by providing multiple contact surfaces from the plurality of conductive vias to increase bonding strength (fig. 4, paragraphs ([0065], [0071], [0073]).

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		US 9026872,		US 8283771,		US 10438929.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848